Citation Nr: 1027082	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  03-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder to include as secondary to service-connected back or 
right knee disabilities. 

2.  Entitlement to service connection for a left heel disorder to 
include as secondary to a service-connected back or right knee 
disabilities.  

3.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for limitation of motion 
of the left knee, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the low back status post lumbar laminectomy L3-L4, L4-
L5, currently evaluated as 20 percent disabling.  

6.  Entitlement to a temporary total evaluation based on 
treatment of the service-connected left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a bilateral 
hip disorder and entitlement to service connection for a left 
heel disorder were previously before the Board in April 2007 when 
the claims were denied.  The Veteran appealed the April 2007 
decision to the United States Court of Appeals for Veterans 
Claims ("the Court").  In a September 2009 Memorandum Decision, 
the Court vacated that part of the Board's decision which denied 
service connection for the bilateral hip and left heel disorders 
and remanded those claims back to the Board for further 
proceeding consistent with the September 2009 Memorandum 
Decision.  Also before the Board in April 2007 was a claim of 
entitlement to service connection for a bilateral ankle 
condition.  The Board denied this claim which the Veteran also 
appealed to the Court.  In its September 2009 Memorandum 
Decision, the Court upheld the Board's denial of service 
connection for a bilateral ankle condition.  The issue is no 
longer in appellate status.  

The issues of entitlement to service connection for a bilateral 
hip disorder to include as secondary to service-connected back or 
right knee disabilities; entitlement to service connection for a 
left heel disorder to include as secondary to service-connected 
back or right knee disabilities; entitlement to an increased 
rating for instability of the left knee, currently evaluated as 
30 percent disabling; entitlement to an increased rating for 
limitation of motion of the left knee, currently evaluated as 20 
percent disabling; and entitlement to an increased rating for 
degenerative joint disease of the low back, status post lumbar 
laminectomy L3-L4, L4-L5, currently evaluated as 20 percent 
disabling, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  On January 5, 2006, the Veteran underwent outpatient 
arthroscopic surgery on his service-connected left knee at a VA 
Medical Center.  

2.  During the pendency of this claim and appeal, the competent 
evidence of record does not reflect that the Veteran's service-
connected left knee disability has required hospital treatment in 
a VA facility or approved private facility for a period in excess 
of 21 day, nor does the evidence show that the Veteran's service-
connected left knee disability has required a period of 
convalescence following treatment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total rating 
based on hospital treatment or observation due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § 4.29 (2009).

2.  The criteria for the assignment of a temporary total rating 
based on need for a period of convalescence following hospital 
treatment due to service-connected disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.30 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to a temporary total evaluation based on 
treatment of the service-connected left knee via correspondence 
dated in March 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The March 2006 VCAA letter provided the Veteran with 
the specific laws and regulations governing claims for temporary 
total ratings. 

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decisions came after complete notification 
of the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the March 2006 VCAA letter and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in a separate letter dated in March 2006.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).
 
The Veteran has not been afforded a VA examination in connection 
with his claim.  The Board finds the medical evidence of record 
is sufficient to adjudicate this claim.  There is evidence of 
record of the surgical procedure which was conducted in January 
2006 as well as post-operative clinical records which address the 
post-service symptomatology associated with the left knee.  There 
is also of record the Veteran's written arguments as to why the 
claim should be granted.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this decision.  
In April 2008, the Veteran reported that he had no other 
information or evidence to submit in support of his claim.  Under 
the circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

In January 2006, the Veteran submitted his claim.  He wrote that 
he entered the VA Medical Center in Kansas City, on January 5, 
2006 for outpatient surgery and he would not be able to return to 
work until February 1, 2006.  

The law provides that a total disability rating will be assigned 
without regard to other provisions of the rating schedule when it 
is established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.  

The law also provides that a total disability rating will be 
assigned without regard to the other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that treatment of a service-connected disability resulted 
in (1) surgery necessitating at least one month of convalescence, 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches, or (3) immobilization by cast, without surgery, of 
one major joint or more.  The total rating will be effective the 
date of hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  See 38 
C.F.R. § 4.30.  

The Veteran submitted a copy of the surgical report from January 
5, 2006 which indicates that a diagnostic left knee video 
arthroscopy, medical meniscal debridement, lateral meniscal 
debridement, chondroplasty of the medial femoral condyle, 
chondroplasty of the medial lateral condyle and chondroplasty of 
the lateral tibial condyle were performed on the left knee.  

The discharge instructions, dated January 5, 2006, reveal that 
the surgery was conducted on an outpatient basis.  The Veteran 
was instructed that he could perform weight bearing as tolerated 
with crutches until no longer limping when walking.  

A January 24, 2006 clinical record reveals that the Veteran was 
two weeks status post knee arthroscopy and was doing well.  There 
was no effusion and the portal sites were intact.  There were no 
signs or symptoms of infection.  The Veteran reported mild pain 
in the morning when he wakes up but this works itself out over 
time.  The Veteran has been able to weight bear as tolerated 
without difficulty.  It was determined that the Veteran would be 
allowed to go back to work on February 1, 2006.  The Veteran was 
excited and agreed to this without restrictions.  

In February 2006, the Veteran was seen as a follow up to the 
surgery.  It was noted that he was overall doing well but 
reported some anterior knee pain.  Physical examination of the 
left knee revealed that it did not appear to be infected.  Mild 
effusion was present.  Pain was present around the medial portal.  
There was no active discharge and no erythema.  The Veteran was 
stable on examination.  

In May 2006, it was noted that the Veteran was seen for a follow 
up evaluation of his left knee.  It was noted that the Veteran 
continued to have some knee pain.  Physical evaluation revealed 
that the arthroscopic incisions were well healed.  There was no 
obvious effusion.   

In an April 2006 statement, the Veteran reported that he had 
surgery on January 5, 2006 but did not return to employment until 
February 1, 2006.  The Veteran argued that he was entitled to a 
temporary total rating if he was recovering from surgery in 
excess of 21 days combined with one day of hospitalization.  He 
wrote that he was off work for a total of 24 days.  

Having reviewed the evidence pertaining to this claim, the Board 
has determined that a temporary total evaluation is not 
warranted.  The record clearly demonstrates that the Veteran was 
not hospitalized in January 2006 for his knee surgery.  It was 
performed on an outpatient basis.  A temporary total rating is 
not warranted under 38 C.F.R. § 4.29 as there is no evidence 
indicating that the Veteran was hospitalized for 21 days or more 
in January 2006 for his service-connected left knee disability.  

The Board further finds that a temporary total rating is not 
warranted under 38 C.F.R. § 4.30.  There is no indication of 
severe post operative residuals or immobilization by cast of any 
major joint.  The Veteran was on crutches for awhile but no 
longer.   The Veteran reported post-operative pain but the Board 
finds this symptomalogy does not constitute "severe" residuals.  
Accordingly, the criteria for a temporary total evaluation for 
convalescence have not been met.   


ORDER

Entitlement to a temporary total evaluation based on treatment of 
the service-connected left knee is not warranted.  The appeal is 
denied.  


REMAND

In July 2008, the Veteran requested that the RO obtain outpatient 
treatment reports from the VA Medical Center in Kansas City 
starting January 2008 to the present to support his back claim.  
A review of the claims file demonstrates that the last clinical 
records associated with the claims file are dated in December 
2007.  The Board finds the claim of entitlement to an increased 
rating for the service-connected back disability must be remanded 
to obtain this evidence.  

The September 2009 Memorandum Decision referenced in the 
introduction to this decision directed, in part, that the claim 
of entitlement to service connection for a bilateral hip disorder 
be remanded back to the Board in order to consider whether 
service connection is warranted for the bilateral hips disorder 
as being secondary to the service-connected back disability.  A 
review of the claims file demonstrates that an opinion has not 
been obtained as to whether there is an etiologic link between 
the service-connected back disability and the claimed bilateral 
hip disorder.  The Board finds that a VA examination is required 
in order to comply with the Court's decision.  

The September 2009 Memorandum decision also remanded the claim of 
entitlement to service connection for a left heel disorder back 
to the Board in order to consider whether service connection is 
warranted for a left heel disorder as being secondary to the 
service-connected back disability.  A review of the claims file 
demonstrates that an opinion has not been obtained as to whether 
there is an etiologic link between the service-connected back 
disability and the claimed left heel disorder.  The Board finds 
that a VA examination is required in order to comply with the 
Court's decision.  

The Veteran has claimed entitlement to an increased rating for 
his left knee disability.  A review of the claims files 
demonstrates that it has been five years since the service-
connected left knee disability was evaluated by VA for 
compensation and pension purposes.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the last VA 
examination, the Veteran's knee has undergone arthroscopic 
surgery in January 2006.  This demonstrates to the Board that 
there may be a change in the symptomalogy associated with the 
service-connected left knee.  This fact, coupled with the length 
of time which has passed since the last VA examination of the 
left knee leads the Board to find that a new VA examination is 
required in order to accurately adjudicate the left knee claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for back, hip, knee and heel 
disabilities.  After securing any necessary 
releases, obtain these records which have not 
already been associated with the claims file.  
Regardless of the Veteran's response, obtain 
all outstanding VA medical records.  The 
Board is particularly interested in obtaining 
all outstanding VA medical records from 
January 2008 to the present.  

2.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the nature, extent 
and etiology of any hip disorder found on 
examination.  The claims folder should be 
made available to the examiner for review of 
the pertinent documents therein in connection 
with the examination.  The report should 
reflect that such a review was conducted.  If 
this health care professional determines that 
the Veteran has a currently existing hip 
disability, answers to the following 
questions must be provided: (a) was the hip 
disability manifested in service; or, (b) was 
a hip disability etiologically related to or 
caused by any disease or injury incurred 
during the Veteran's service; or (c) was a 
hip disability aggravated by any service-
connected disability?  A complete rationale 
for all opinions must be provided.  If the 
examiner is unable to provide any of the 
requested opinions without resorting to 
speculation it should be so stated.  If the 
examiner determines he/she is unable to 
provide a rationale without resort to 
speculation, the examiner must provide the 
reason for this determination.  The examiner 
must be provided with a list of the Veteran's 
service-connected disabilities.  

3.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the nature, extent 
and etiology of any left heel disorder found 
on examination.  The claims folder should be 
made available to the examiner for review of 
the pertinent documents therein in connection 
with the examination. The report should 
reflect that such a review was conducted.  If 
this health care professional determines that 
the Veteran has a currently existing left 
heel disability, answers to the following 
questions must be provided: (a) was the left 
heel disability manifested in service; or, 
(b) was a left heel disability etiologically 
related to or caused by any disease or injury 
incurred during the Veteran's service; or (c) 
was a left heel disability aggravated by any 
service-connected disability?  A complete 
rationale for all opinions must be provided.  
If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation it should be so stated.  If the 
examiner determines he/she is unable to 
provide a rationale without resort to 
speculation, the examiner must provide the 
reason for this determination.  The examiner 
must be provided with a list of the Veteran's 
service-connected disabilities.  

4.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the current nature 
and severity of the service-connected left  
knee disability.  The claims folder should be 
made available to the examiner for review of 
the pertinent documents therein in connection 
with the examination. The report should 
reflect that such a review was conducted.  
All indicated tests, studies and X-rays 
should be performed.  Range of motion testing 
for the knee must be conducted.  The 
examination should discuss any weakened 
movement, including weakened movement against 
varying resistance, excess fatigability with 
use, incoordination, painful motion, and pain 
with use, and provide an opinion as to how 
these factors result in any limitation of 
function.  If the Veteran describes flare-ups 
of pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups.  All losses of function due to problems 
such as pain should be equated to additional 
degrees of limitation of motion.  This should 
be done both in terms of flexion and 
extension.  The examiner should note whether 
there is recurrent subluxation and/or lateral 
instability and, if present, the severity 
thereof.  The examiner should offer an 
opinion as to how the service-connected left 
knee disability affects the Veteran's 
employment.  

5.  Schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the current nature 
and severity of the service-connected 
degenerative joint disease of the low back 
status post lumbar laminectomy L3-L4, L4-L5.  
The claims folder should be made available to 
the examiner for review of the pertinent 
documents therein in connection with the 
examination.  The report should reflect that 
such a review was conducted.  All indicated 
tests and studies should be performed.  The 
examiner should be requested to report the 
range of motion of the back in degrees of 
arc.  All findings and diagnoses should be 
reported in detail.  To the extent possible, 
the examiner should assess the extent of any 
pain and describe the extent of any 
incoordination, weakened movement, and excess 
fatigability on use.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or during 
flare-ups (if the Veteran describes flare-
ups), and, to the extent possible, provide an 
assessment of the functional impairment on 
repeated use or during flare-ups, to include 
in terms of additional loss of range of 
motion, if possible.  The existence of any 
ankylosis of the spine should also be 
identified.  The examiner should also assess 
if the Veteran has any neurological 
manifestations.  If so, these neurological 
manifestations should be identified and the 
severity thereof described in detail.  The 
examiner should specifically determine 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
neurological impairment is etiologically 
related to the Veteran's service-connected 
back disorder.  If possible, the examiner 
should indicate whether the Veteran has had 
incapacitating episodes related to the 
service-connected disability, and, if so, the 
number of episodes and the duration of the 
episodes.  After the appellant is evaluated, 
the examiner should be asked to provide an 
opinion as to the impact of the Veteran's 
service-connected back disability on his 
ability to work.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  If the examiner is 
unable to provide any of the requested 
opinions without resorting to speculation it 
should be so stated.  If the examiner 
determines he/she is unable to provide a 
rationale without resort to speculation, the 
examiner must provide the reason for this 
determination.  

5.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

6.  When the development requested has been 
completed to the extent possible, the case 
should be reviewed by the AMC/RO on the basis 
of additional evidence.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


